Citation Nr: 0719298	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  03-21 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for bilateral knee 
injury.  

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals, back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

REMAND

The veteran served on active duty from June to September 1988 
and from April 1989 to November 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran failed to appear for a videoconference hearing in 
May 2007 but he was out of the country at the time.  He made 
a timely request to reschedule the hearing, pursuant to 
38 C.F.R. § 20.704(d).  The Member of the Board who was 
scheduled to hold the hearing has determined that good cause 
for the veteran's failure to appear has been shown.  
Therefore, his hearing should be rescheduled.  

Accordingly, the case is REMANDED for the following action:

Reschedule the veteran for a 
videoconference hearing with a Veterans 
Law Judge from the Board of Veterans' 
Appeals.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




